DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed on 1/12/2022 have been entered.  Claims 1-20 are pending.  Claims 1 and 11 are amended and claims 2-10 and 12-20 are as previously presented.  

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered.  
Regarding the previous non-statutory double patenting rejection, the examiner respectfully disagrees that the applicant’s amendments overcome the previous rejection.  Regarding the amended limitation “backing with rounded ends connected by a narrow longitudinal midsection that is configured to hold on one of the rounded ends a battery”, the limitation is taught by claim 17 of U.S. Patent No. 10,165,946 (‘946 patent).  Regarding the amended limitation “wherein the electrocardiography and physiological OA4Resp 1965-2-Response to Office Action Docket No. 127.1956.US.CON 27sensor monitor provides medically-significant measures of electrocardiographic 28signal, while the activity monitor provides non-medically precise data”, this limitation is indefinite as discussed in the rejection under 35 USC 112 below.  Because this limitation is indefinite, the non-precise data is interpreted as being heart rate data from the activity monitor and medically actional data is interpreted as data from an ECG monitoring device which is anticipated by the ‘946 patent.  For these reasons, the previous non-statutory double patenting rejection is not withdrawn.
The previous rejection under 35 USC § 112 has been withdrawn in response to the applicant’s amendments.  However, a new rejection under 35 USC § 112 has been issued in response to the applicant’s amendments.  

	Regarding the rejection under 35 USC § 103, the applicant states:
“Klap teaches an alert to recommend to a physician a full ECG study, rather than determine via an application on a mobile device paired with an activity monitor a need for use of an 

The examiner respectfully disagrees.  Klap [0121] states “For some applications, control unit 14 and/or user interface module 24 of system 10 are implemented in a mobile device (such as a cellular phone, a pager, and/or a tablet computer)” see also Klap [0315].  Klap [0287] states:
“For some applications, pattern analysis module 16 of control unit 14 of patient monitoring system 10 includes cardiac-risk-detection functionality 112 configured to identify situations in which utilizing a contact-free non-ECG monitor is not recommended and instead a full ECG and/or telemetry monitor is recommended to be used to monitor the patient.”

Therefore, Klap teaches a control unit 14, the equivalent of the mobile device as shown above, can determine whether the heart rate from monitoring system 10 requires the use of a full ECG/continuous telemetry monitor which is the equivalent of determining a need for an electrocardiograph and physiological sensor monitor where the determination of need of ECG monitoring is based on cardiac risk detection which includes abnormal heart rate characteristics see Klapp [0288-0290]. Klap further [0223] teaches that the monitoring system 10 itself can be mobile monitoring device making it equivalent to the wearable monitoring device taught by Dugan and the claimed activity monitor.  The examiner would further note that limitation “wherein the electrocardiography and physiological sensor monitor provides medically significant measures of electrocardiographic signal, while the activity monitor provides non-medically precise data” is indefinite is being interpreted as the activity monitor that provides heart rate and/or other data and an ECG monitoring device that provides ECG data which as described above Klap teaches. Therefore, the combination of  Dugan, Klap, Arne and Bishay teaches a mobile device that is able to determine whether there is a need for an ECG monitor based on detecting abnormal/medically significant heart events using data from the activity monitor. For the above reasons, the applicant’s arguments are not persuasive and the previous rejection under 35 USC 103 is not withdrawn.   
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 11, the applicant has amended the claims to include the limitations of “the electrocardiography and physiological sensor monitor provides medically significant measures of electrocardiographic signal”, and “the activity monitor provides non-medically precise data”, which are indefinite.  It is unclear what makes a device data either medically significant or non-medically precise.  For example, is it a particular type of sensor, type of data, a sampling rate, length of time a sensor can operate or some other structural feature or capability? The specification does not clarify what constitutes the threshold of a medical significant versus non-precise data beyond describing medically significant data in terms of data that can be acted upon by a doctor see specification p. 7 ll. 1-10.  However, even the claimed activity monitor provides actionable data where the action is to send the patient an additional monitoring device. Further, the applicant’s specification on p. 10 ll. 10-12 indicates that the activity monitoring can detect medically significant cardiac events adding to the lack of clarity regarding these limitations.    For purposes of examination, medically non-precise is interpreted as an activity monitor capable of measuring heart rate and the medically actionable device is another heart device that further senses heart rate data using ECG (e.g. the wearable ECG monitor).  
Claims 2-10 and 12-20 are rejected for depending on an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 10-14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 6-7, 9-14 and 17 of U.S. Patent No. 10,165,946 (‘946 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in scope and therefore anticipated the claims of the ‘946 patent.
Instant application – claim 1
‘946 patent 
2an activity monitor configured to sense cardiac activity data of a patient 3comprising heart rate and worn on a body part of the patient other than on a 4sternal region over the heart of the patient;

an activity monitor adapted to be used proximal to the patient's body comprising a physiology sensor operable to sense physiological data of the body;

a patch configured to fit at least a portion of a sternal region of the 9patient to sense electrocardiographic signals that the activity monitor is not 10capable of obtaining and
a pair of electrocardiographic electrodes, a first electrocardiographic electrode configured for positioning under the non-conductive receptacle on one end of the disposable extended wear electrode patch below the manubrium of a patient and the other electrocardiographic electrode configured for positioning on the other end of the disposable extended wear electrode patch that extends over the Xiphoid process of the patient

8 comprising a backing with rounded ends connected by a 11narrow longitudinal midsection that is configured to hold on one of the rounded 12ends a battery and a microcontroller; and
a battery electrically interfaced to the first set of electrical contact mating pads…
reusable sealed housing adapted to be removably secured into the non-conductive receptacle

From claim 17: a flexible backing formed of an elongated strip of stretchable material with a narrow longitudinal midsection evenly tapering inward from both ends of the elongated strip and, on each end, a contact surface coated with an adhesive dressing only on each end provided as a crimp relief


a wireless transceiver to directly feed the electrocardiographic signals into an electronic medical record for the patient for diagnosis of the patient by a medical professional
From claim 7 : a recorder wireless transceiver electrically interfaced with the micro-controller and operable to interface the mobile device with a telecommunications network upon which electronic medical records are located; and the micro-controller comprising an upload module as part of the micro programmable control that is configured to send the samples of the electrocardiographic signals directly to the electronic medical records via the recorder wireless transceiver.

a mobile device paired with the activity monitor to perform the following, comprising: execute an application to detect a potentially medically significant cardiac event based on the heart rate sensed by the activity monitor;

determine via the application on the mobile device associated with the patient a need for use of the electrocardiography and physiological sensor monitor to measure electrocardiographic signals of the patient based on the heart rate of the activity monitor wherein the electrocardiography 25and physiological sensor monitor provides medically-significant measures of 26electrocardiographic signal, while the activity monitor provides non-medically 27precise data

a personal mobile device, comprising:
a non-transitory readable storage medium comprising program code (program code is equivalent to an application)..

detect an event of potential medical significance comprising a cardiac rhythm disorder within the physiological data as sensed by the physiology sensor comprised in the activity monitor; 

receipt of the request as sent from the mobile device after obtaining the physiological data via the activity monitor, for further monitoring of the patient via the wearable ambulatory sensor monitor.

trigger dispatch of the electrocardiography and physiological sensor monitor to the patient for further monitoring upon a need for the 



Claim 11 is rejected for substantially the same reasons as claim 1.  The following dependent claims are anticipated by the ‘946 patent
Instant application claims
‘946 patent claims
2, 12
11, 13, 14
3, 13
11 – printed indicia equivalent of a label
4, 14
9, 12
10, 20
4




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan (US 2008/0027337) in view of Bishay (US 2012/0089037), and in view of Arne (US 2014/0051946) in view of Klap (US 2014/0005502)
Regarding claim 1, Dugan teaches computer-implemented system, comprising:  
2an activity monitor (104) associated with a patient and configured to sense 3cardiac activity data comprising heart rate and worn on a body part of the patient other than on a sternal region over the heart of the patient ([0014; 0016; 0023; 0033]. –indicates that heart rate monitor can be worn on wrist which is not a sternal region);
4a mobile device (106 which can be a PDA or cellular phone see [0016]) paired with the activity monitor to execute an application 5to detect a potentially medically significant cardiac event based on the heart rate sensed by the activity monitor (Dugan [0033] indicates that device 106 can identify medical event heart rate pattern see also [0016-0020; 0024].  Dugan [0024] further states the system may be employed when a user lives alone which would indicate use outside of a medical center. Duggan [0067-0068] indicates that the mobile device can be programed to perform the described function which programming would be the equivalent of an application- The definition of an application is a program -such as a word processor or a spreadsheet - that performs a particular task or set of tasks see “Application.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/application. Accessed 6 Oct. 2021.) ; 
Dugan does not explicitly teach 7an electrocardiography and physiological sensor monitor configured to be placed over at 7least a portion of the sternal region of the patient and configured to measure 8electrocardiographic signals, comprising: 8a patch configured to fit at least a portion of a 9sternal region of the patient to sense electrocardiographic signals that the activity 10monitor is not capable of obtaining and comprising a backing with rounded ends connected by a 11narrow longitudinal midsection that is configured to hold on one of the rounded 12ends a  battery and a microcontroller;  14a wireless transceiver to directly feed the electrocardiographic 15signals into an electronic medical record for the patient for diagnosis of the 16patient by a medical professional, 17 determine a need for use of the electrocardiography and 22physiological sensor monitor to measure electrocardiographic signals of the 23patient based on the heart rate of the activity monitor wherein the electrocardiography 25and physiological sensor monitor provides medically-significant measures of 26electrocardiographic signal, while the activity monitor provides non-medically 27precise data; and the mobile device triggers dispatch of the electrocardiography and physiological sensor monitor to the patient for further monitoring upon a need for the electrocardiography and physiological sensor 28monitor to detect the potentially medically significant cardiac event.
Klap does teach a mobile device (control unit 14 of system 10 can be implemented on a mobile device see [0315]) that determines via the application on the mobile device associated with 20the patient (Klap [0121; 0315] teaches that control 14 of system 10 can be implemented on a mobile devise including cellular phones, tablets which is the equivalent of the programmed mobile device taught by Dugan) a need for use of the electrocardiography and 22physiological sensor monitor to measure electrocardiographic signals of the 23patient based on the heart rate of the activity monitor wherein the  ([00185; 0287-0290] teaches a control unit 14 can determine whether the heart rate from monitoring system 10 requires the use of a full ECG/continuous telemetry monitor which is the equivalent of the electrocardiography and physiological sensor. Klap [0223] teaches that the monitoring system 10 itself can be mobile making it equivalent to the wearable monitoring device taught by Dugan); and the mobile device triggers dispatch of the electrocardiography and physiological sensor monitor to the patient for further monitoring upon a need for the electrocardiography and physiological sensor 28monitor to detect the potentially medically significant cardiac event (The mobile device/control unit 14 can issue a notification to the a connect an ECG device to the patient see [0185; 0287].  The term dispatch is “To relegate to a specific destination or send on specific business” see dispatch. (n.d.) American Heritage® Dictionary of the English Language, Fifth Edition. (2011). Retrieved April 26 2021 from https://www.thefreedictionary.com/dispatch.  The notification is triggering the dispatch of an ECG by having the doctor connect/bring the ECG to the patient – ie send to specific destination/on specific business.  This is also the equivalent of the applicant’s description of dispatching the device in specification p.20 ll. 18-20 where a request/notification is sent and the physician physically provides the patient with the ECG monitor recorder).
In view of the teachings of Klap and Dugan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the triggering of the dispatch of an ECG monitor based on heart rate irregularities as is disclosed by Klap to programming/application on the mobile device for the heart rate monitor taught by Dugan in order to determine heart rate problems that might need further monitoring using an continuous ECG monitor which provides data the heart rate monitor of Dugan is not capable of collecting. Further, the dispatching of an ECG monitor will allow medical personnel to determine if the irregular heart beat detected by the heart rate monitor taught by Dugan is indicative of electrical problem with the heart such as atrial fibrillation. (Klap [0185; 0287]).  
Bishay does teach an electrocardiography and physiological sensor monitor, used outside of a medical facility (Bishay [0015] teaches applying the ECG monitor at home which indicates that the monitor can be used outside of a medical facility.), configured to be placed over at 7least a portion of the  backing with rounded ends connected by a 11narrow longitudinal midsection that is configured to hold on one of the rounded 12ends a  battery and a microcontroller (Fig 1 shows monitor 11 over the center of the sternum 15 see also Fig 2 and [0043; 0045]. Bishay [0058] further teaches that a battery can be provided on skin adhesion layer/patch and Bishay [0070] teaches connectors/receptacles that allow the monitor to be removed from the patch.  It would be obvious to place an ECG monitor on the sternal region of the patient as suggested by Bishay because the location allows for uniform application of the device and further location provides more consistent ECG signal see Bishay [0015; 0046].    Further it would be obvious one of ordinary skill in the art to include the battery on the patch and to make the monitor removable from the patch in order to all for the battery and patch to be replenished, while enabling use of the same physical recording circuitry throughout the entire monitoring period see Bishay [0058].  Bishay Fig 13 further teaches a patch 131 with a rounded ends on part 132 where 61 containing the microcontroller and batter are attached to 132 via connects/receptacles 141.  The narrow longitudinal midsection of the patch is at 134. The examiner would also not that the patch in Fig 15, 17 and 19 would also meet the limitation directed to the shape of the patch.  It would be obvious one of ordinary skill in the art to include the patch with narrow midsection as taught by Bishay in order to allow the patch to hinge making it easier to place the patch and remove/attach the microcontroller component see Bishay [0070-0071])
Arne does teach an ECG wearable monitoring patch with 14a wireless transceiver to directly feed the electrocardiographic 15signals into an electronic medical record for the patient for diagnosis of the 16patient by a medical professional (Arne teaches wearable patch 204 which can measure ECG includes a wireless communication circuit 206 which communicates to remote node 106 which can be a server where data can be analyzed by physician further data can be immediately downloaded to the server [0002; 0035; 0039; 0040; 0061]). 
In view of the teachings of Arne, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wireless communication circuit to as is disclosed by Arne to the wearable monitoring patch taught by the combination of Dugan, Klap, and 
1 Regarding claim 2, Dugan as modified teaches the system according to Claim 1 but does not explicitly teach an 2indicia printed on the outside of, applied to the outside of, or integrated 3into the electrocardiography and physiological sensor monitor (Bishay [0015] does teach a unique identifier as part of the ECG monitor but is form or RFID tag in order to link the collected data to a particular user but not a printed indicia see Bishay [0015; 0059]).  Arne teaches a reusable monitor with a printed indicia an 2indicia printed on the outside of the monitor (see Fig 12A and 12B where 1202 is the printed indicia and 1200 is monitor see [0113-0117].  It would be obvious to one of ordinary skill in the art to include the printed indicia to monitor taught by the combination of Dugan, Klap, Bishay, and Arne in order to make it easier to pair the device with other wireless device such as the mobile device taught by Dugan see Arne [0117] and as suggested by Bishay the indicia can be used to uniquely identify the data with the patient see Bishay [0015]).
1Regarding claim 3, Dugan as modified teaches the system according to Claim 2, wherein the indicia comprises one 2or more of a label, barcode, and QR code (Arne [0117]).  
1Regarding claim 4, Dugan as modified teaches the system according to Claim 2, further comprising:  2a camera located within the mobile device to record one or more of the 3electrocardiography and physiological sensor monitor and the indicia on the 4electrocardiography and physiological sensor monitor (Arne [0117] teaches using camera to record the indicia and pair the monitor with indicia to other devices and software as part of the system.  It would be obvious to include a camera into the portable device taught by Dugan in order to automate the pairing of the monitor to the portable device using OCR see Arne [0117]).  
	Regarding claim 9, Dugan as modified teaches the system according to Claim 1, wherein the electrocardiography 2and physiological sensor monitor interoperates wirelessly with the activity 3monitor (Dugan [0015; 0016]).  
1Regarding claim 10, Dugan as modified teaches the system according to Claim 1, wherein the mobile device 2retrieves the cardiac activity from the activity monitor (Dugan [0017; 0019]).    
Claim 11-14, 19, and 20 are rejected for substantially the same reason as claim 1-4, 9 and 10 respectively.  

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan as modified by Klap, Bishay, and Arne as applied to claims 4 and 14 above, and further in view of Albert (US 2014/0194760).
1Regarding claim 5, Dugan as modified teaches the system according to Claim 4, but Dugan does not explicitly teach that at least one of placement 2and use of the electrocardiography and physiological sensor monitor is recorded 3with an identifying mark of the patient via the camera to authenticate the 4electrocardiographic signals.  
Albert teaches ECG monitoring system where at least one of placement 2and use of the electrocardiography and physiological sensor monitor is recorded 3with an identifying mark of the patient via the camera to authenticate the 4electrocardiographic signals (Albert [0033; 0037; 0096; 0100] teaches taking a picture using a camera to verify that the electrodes/monitor are in the correct placement on the patient.  It would be obvious to one of ordinary skill in the art to include using a camera to record placement of the monitor as taught by Albert to the monitor system taught by the combination of Dugan, Klap, and Bishay in order to ensure the monitor is placed in the correct position to accurately record the ECG and provide addition feedback to user to correct the placement see Albert [0008; 0100]).  
1Claim 15 is rejected for substantially the same reason as claim 5.  

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan  as modified by Klap, Bishay, and Arne as applied to claims 1 and 11 above, and further in view of Tanaka (US 2008/0309481).
Regarding claim 6, Dugan as modified teaches the system according to Claim 1, but Dugan does not explicitly teach 1956.US.CON.ap1- 36 -a micro-controller electrically interfaced to an electrocardiographic front  end circuit of the electrocardiography and physiological sensor monitor to sample 4the electrocardiographic signals sensed by the electrocardiographic front end 5circuit, to stage each electrocardiographic signal sample in a buffer, to compress 6each of the staged electrocardiographic signal samples, to buffer each of 
Tanaka does teach a monitoring node (node 1 is contains sensors for measuring biological information where the biological information can include ECG see [0003; 0018; 0064]) with a micro-controller (microcomputer 20 with CPU 28) electrically interfaced to an electrocardiographic front  end circuit  (A/D convertor 23) of the electrocardiography and physiological sensor monitor to sample 4the electrocardiographic signals sensed by the electrocardiographic front end 5circuit, to stage each electrocardiographic signal sample in a buffer (sample data buffer 53/RF buffer 52 ) , to compress 6each of the staged electrocardiographic signal samples ([0081] indicates that data in buffer 52 is compressed and placed in buffer 54), to buffer each of the 7compressed electrocardiographic signal samples, and to write the buffered 8electrocardiographic signal samples to memory ([0081] further states compressed data can be placed either in RAM 25 or flash memory 30 which are both forms of memory see also Fig 9 [0078-0083].  It would be obvious to one of ordinary skill in the art to include microcontroller capable of compressing data for storage in memory as taught by Tanaka to the system taught by the combination of Dugan, Klap, and Bishay in order reduce size of the data for storage see Tanaka [0067])
1Regarding claim 7, Dugan as modified teaches the system according to Claim 6, wherein the electrocardiography 2and physiological sensor monitor receives the cardiac activity data from the 3activity monitor and processes the cardiac activity data via the micro-controller 4comprising sampling the activity data, staging each activity data sample in a 5buffer, compressing each of the staged activity data samples, buffering each of the 6compressed activity data samples, and writing the buffered activity data samples 7to memory (Tanaka [0003] indicates that the same compression used in the rejection of claim 6 can be used for pulse which is the equivalent of the cardiac activity of the activity monitor taught by Dugan.  It would be obvious to one of ordinary skill in the art to include microcontroller capable of compressing data for storage in memory as taught by Tanaka to the system taught by the combination of Dugan, Klap, and Bishay in order reduce size of the data for storage see Tanaka [0067])  
1 Regarding claim 8, Dugan as modified teaches the system according to Claim 7, wherein the buffered 2electrocardiographic signal samples and the buffered activity data samples are 3converted to a different format for analysis (Tanaka [0071-0072] teaches that Samples are decompressed – a different format before carrying out arithmetic processes which is the equivalent of analysis.  It would be obvious to one of ordinary skill in the art to transform from the compressed data for analysis in order to for data to be in a format that is usable for analysis) .  
Claims 16-18 are rejected for substantially the same reasons as claim 6-8 respectively






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792